

FORM OF WARRANT


THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT.


G8WAVE HOLDINGS, INC.
COMMON STOCK PURCHASE WARRANT


This certifies that, for good and valuable consideration, G8Wave Holdings, Inc.,
a Delaware corporation (the “Company”), grants to _________ (the
“Warrantholder”), the right to purchase from the Company ______ validly issued,
fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s
Common Stock, $_____ par value (the “Common Stock”), at the purchase price per
share of $2.25 (the “Exercise Price”), exercisable at any time and from time to
time during the period (the “Exercise Period”) commencing on the date hereof and
ending at 5:00 P.M. Eastern Standard Time on the fourth anniversary of the date
hereof, all subject to the terms, conditions and adjustments herein set forth.


1. DURATION AND EXERCISE OF WARRANT; CALL OF WARRANT; PAYMENT OF TAXES;
INFORMATION.


1.1 DURATION AND EXERCISE OF WARRANT.


(a) EXERCISE. This Warrant may be exercised in whole or in part by the
Warrantholder by (i) the surrender of this Warrant to the Company, with a duly
executed Exercise Form attached hereto as Exhibit A specifying the number of
Warrant Shares to be purchased, during normal business hours on any Business Day
during the Exercise Period and (ii) the delivery of payment to the Company, for
the account of the Company, by wire transfer to a bank account specified by the
Company of the Exercise Price for the number of Warrant Shares specified in the
Exercise Form.
 
C-1

--------------------------------------------------------------------------------




(b) PROCEDURAL ISSUES. All Warrant Shares issued pursuant to this Section 1.1
shall be deemed to be issued to the Warrantholder as the record holder of such
Warrant Shares as of the close of business on the Business Day on which this
Warrant shall have been surrendered and payment made for the Warrant Shares. A
stock certificate or certificates for the Warrant Shares specified in the
Exercise Form shall be delivered to the Warrantholder as promptly as
practicable, and in any event within three Business Days, thereafter. If this
Warrant shall have been exercised only in part, the Company shall, at the time
of delivery of the stock certificate or certificates, deliver to the
Warrantholder a new Warrant evidencing the rights to purchase the remaining
Warrant Shares, which new Warrant shall in all other respects be identical with
this Warrant. No adjustments shall be made on Warrant Shares issuable on the
exercise of this Warrant for any cash dividends paid or payable to holders of
record of Common Stock prior to the date as of which the Warrantholder shall be
deemed to be the record holder of such Warrant Shares.


1.2 CALL OF WARRANT BY COMPANY.


(a) CALL OPTION. If at any time prior to the exercise of this Warrant in full
and provided that the
Warrant Shares shall have been registered under the Securities Act of 1933 (the
“Securities Act”), the fair market value (as defined below) of one share of the
Company’s Common Stock remains equal to or greater than $4.00 over any
consecutive 20 calendar day period (the “Threshold Period”), the Company shall
have the option to purchase this Warrant from Warrantholder for $0.05 per
Warrant Share then purchasable hereunder. To exercise this call option, the
Company shall, within 30 days following termination of the Threshold Period, and
at least 30 days prior to exercise of the option, provide the Warrantholder with
written notice specifying the date the option will be exercised. The
Warrantholder then shall have 10 days after receipt of such notice to exercise
its rights under this Warrant.


If the Company fails to exercise this call option in the manner and within the
time periods specified in this Section 1.2, the Company shall be deemed to have
waived its right to invoke such option and the Warrantholder shall retain all
rights granted to it under this Warrant as though the Threshold Period had never
occurred; PROVIDED, HOWEVER, that the Company’s call option shall be revived
should the Company’s Common Stock again trade at or above $4.00 for an
additional Threshold Period following any previous waiver by the Company of such
option.


(b) FAIR MARKET VALUE. For purposes of Section 1.2, fair market value of one
share of the Company’s Common Stock shall mean:


(i) the closing price per share of the Company’s Common Stock on the principal
securities exchange on which the Common Stock is listed or admitted to trading
or,


(ii) if not listed or traded on any securities exchange, the average of the bid
and asked price per share as reported in the OTC Bulletin Board or in the “pink
sheets” published by the National Quotation Bureau, Inc.


1.3 PAYMENT OF TAXES. The issuance of certificates for Warrant Shares shall be
made without charge to the Warrantholder for any stock transfer or other
issuance tax in respect thereto; PROVIDED, HOWEVER, that the Warrantholder shall
be required to pay any and all taxes which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Warrantholder as reflected upon the books of the
Company.




2. RESTRICTIONS ON TRANSFER; RESTRICTIVE LEGENDS.


2.1 RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES LAWS. This Warrant or
the Warrant Shares issued upon the exercise of this Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and transferee
(including the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, if such are requested by the Company).
The Warrantholder, by acceptance hereof, acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are being acquired solely for
the Warrantholder’s own account and not as a nominee for any other party, and
for investment, and that the Warrantholder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any state securities laws.


2.2 RESTRICTIVE LEGENDS. This Warrant shall (and each Warrant issued in
substitution for this Warrant issued pursuant to Section 4 shall) be stamped or
otherwise imprinted with a legend in substantially the following form:


“THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT.”
 
C-2

--------------------------------------------------------------------------------




Except as otherwise permitted by this Section 2, each stock certificate for
Warrant Shares issued upon the exercise of any Warrant and each stock
certificate issued upon the direct or indirect transfer of any such Warrant
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:


“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT.”


Notwithstanding the foregoing, the Warrantholder may require the Company to
issue a stock certificate for Warrant Shares without a legend if (i) such
Warrant Shares, as the case may be, have been registered for resale under the
Securities Act or sold pursuant to Rule 144 under the Securities Act (or a
successor rule thereto) or (ii) the Warrantholder has provided an opinion of
counsel addressed to the Company and reasonably satisfactory to the Company that
such registration is not required with respect to such Warrant Shares.


3. RESERVATION OF SHARES, ETC.


The Company covenants and agrees that all Warrant Shares which are issued upon
the exercise of this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens, security interests, charges
and other encumbrances with respect to the issue thereof, other than taxes in
respect of any transfer occurring contemporaneously with such issue. The Company
further covenants and agrees that, during the Exercise Period, the Company will
at all times have authorized and reserved, and keep available free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant.


4. EXCHANGE, LOSS OR DESTRUCTION OF WARRANT.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and, in the case of loss,
theft or destruction, of such bond or indemnification as the Company reasonably
may require, and, in the case of such mutilation, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor. The term “Warrant” as used in this agreement shall be deemed to
include any Warrants issued in substitution or exchange for this Warrant.


5. OWNERSHIP OF WARRANT.


The Company may deem and treat the person in whose name this Warrant is
registered as the holder and owner hereof (notwithstanding any notations of
ownership or writing hereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary.


6. CERTAIN ADJUSTMENTS.


6.1 The number of Warrant Shares purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment as follows:
 
C-3

--------------------------------------------------------------------------------




(a) STOCK DIVIDENDS. If at any time prior to the exercise of this Warrant in
full (i) the Company shall fix a record date for the issuance of any stock
dividend payable in shares of Common Stock or (ii) the number of shares of
Common Stock shall have been increased by a subdivision or split-up of shares of
Common Stock, then, on the record date fixed for the determination of holders of
Common Stock entitled to receive such dividend or immediately after the
effective date of subdivision or split-up, as the case may be, the number of
shares of Common Stock to be delivered upon exercise of this Warrant will be
increased so that the Warrantholder will be entitled to receive the number of
shares of Common Stock that such Warrantholder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto,
and the Exercise Price will be adjusted as provided below in paragraph (e).


(b) COMBINATION OF STOCK. If at any time prior to the exercise of this Warrant
in full the number of shares of Common Stock outstanding shall have been
decreased by a combination of the outstanding shares of Common Stock, then,
immediately after the effective date of such combination, the number of shares
of Common Stock to be delivered upon exercise of this Warrant will be decreased
so that the Warrantholder thereafter will be entitled to receive the number of
shares of Common Stock that such Warrantholder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto,
and the Exercise Price will be adjusted as provided below in paragraph (e).


(c) REORGANIZATION, ETC. If at any time prior to the exercise of this Warrant in
full, any reclassification of the Common Stock, shall be effected in such a way
that the holders of Common Stock shall be entitled to receive stock or other
securities (the “Other Securities”) with respect to or in exchange for Common
Stock, then, this Warrant shall be deemed to be exercisable for such Other
Securities.


(d) FRACTIONAL SHARES. No fractional shares of Common Stock or scrip shall be
issued to any Warrantholder in connection with the exercise of this Warrant.
Instead of any fractional shares of Common Stock that would otherwise be
issuable to such Warrantholder, the Company will pay to such Warrantholder a
cash adjustment in respect of such fractional interest in an amount equal to
that fractional interest of the then current fair market value per share of
Common Stock.


(e) EXERCISE PRICE ADJUSTMENT. Whenever the number of Warrant Shares purchasable
upon the exercise of the Warrant is adjusted, as herein provided, the Exercise
Price payable upon the exercise of this Warrant shall be adjusted by multiplying
such Exercise Price immediately prior to such adjustment by a fraction, of which
the numerator shall be the number of Warrant Shares purchasable upon the
exercise of the Warrant immediately prior to such adjustment, and of which the
denominator shall be the number of Warrant Shares purchasable immediately
thereafter.


(f) NO DUPLICATE ADJUSTMENTS. Notwithstanding anything else to the contrary
contained herein, in no event will an adjustment be made under the provisions of
this Section 6 to the number of Warrant Shares issuable upon exercise of this
Warrant or the Exercise Price for any event if an adjustment having
substantially the same effect to the Warrantholder as any adjustment that
otherwise would be made under the provisions of this Section 6 is made by the
Company for any such event to the number of shares of Common Stock (or other
securities) issuable upon exercise of this Warrant.


6.2 NO ADJUSTMENT FOR DIVIDENDS. Except as provided in Section 6.1, no
adjustment in respect of any dividends shall be made during the term of the
Warrant or upon the exercise of this Warrant.


6.3 NOTICE OF ADJUSTMENT. Whenever the number of Warrant Shares or the Exercise
Price of such Warrant Shares is adjusted, as herein provided, the Company shall
promptly mail by first class, postage prepaid, to the Warrantholder, notice of
such adjustment or adjustments and a certificate of the chief financial officer
of the Company setting forth the number of Warrant Shares and the Exercise Price
of such Warrant Shares after such adjustment, setting forth a brief statement of
the facts requiring such adjustment and setting forth the computation by which
such adjustment was made.
 
C-4

--------------------------------------------------------------------------------




7. NOTICES OF CORPORATE ACTION.


In the event of


(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or


(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any Change of Control,
or


(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,


the Company will mail to the Warrantholder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right and the amount and character of any such
dividend, distribution or right, (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, Change of Control,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for the securities or other property deliverable upon such
reorganization, reclassification, recapitalization, Change of Control,
dissolution, liquidation or winding-up and (iii) that in the event of a Change
of Control, the Warrants are exercisable immediately prior to the consummation
of such Change of Control. Such notice shall be mailed at least 10 days prior to
the date therein specified, in the case of any date referred to in the foregoing
subdivision (i), and at least 10 days prior to the date therein specified, in
the case of the date referred to in the foregoing subdivision (ii). In the event
that this Warrant is not exercised prior to a Change of Control or dissolution,
liquidation or winding-up of the Company, it shall terminate and no longer have
any force or effect.


8. DEFINITIONS.


As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:


BUSINESS DAY: any day other than a Saturday, Sunday or a day on which national
banks are authorized by law to close in the City of New York, State of New York.


CHANGE OF CONTROL: shall mean (i) the consolidation of the Company with or
merger of the Company with or into any other person in which the Company is not
the surviving corporation, (ii) the sale of all or substantially all of the
assets of the Company to any other person or (iii) any sale or transfer by the
Company of any capital stock of the Company after the date of this agreement,
following which more than 50% of the combined voting power of the Company
becomes beneficially owned by one person or group acting together. For purposes
of this definition, “group” shall have the meaning as such term is used in
Section 13(d)(1) under the Exchange Act.
 
C-5

--------------------------------------------------------------------------------




EXCHANGE ACT: the Securities Exchange Act of 1934, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Exchange Act of 1934, as amended, shall include a reference to a
comparable section, if any, of any successor federal statute.


EXERCISE FORM: an Exercise Form in the form annexed hereto as Exhibit A.


EXERCISE PRICE: the meaning specified on the cover of this Warrant, as such
price may be adjusted pursuant to Section 6 hereof.


SEC: the Securities and Exchange Commission or any other federal agency at the
time administering the Securities Act or the Exchange Act, whichever is the
relevant statute for the particular purpose.


SECURITIES ACT: the Securities Act of 1933, as amended, or any successor federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Act of 1933, as amended, shall include a reference to the comparable
section, if any, of any successor federal statute.


9. MISCELLANEOUS.


9.1 ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between the
Company and the Warrantholder with respect to this Warrant, and supersedes all
prior agreements and understandings, both written and oral, with regard to the
subject matter hereof.


9.2 BINDING EFFECTS; BENEFITS. This Warrant shall inure to the benefit of and
shall be binding upon the Company and the Warrantholder and their respective
successors. Nothing in this Warrant, expressed or implied, is intended to or
shall confer on any person other than the Company and the Warrantholder, or
their respective successors, any rights, remedies, obligations or liabilities
under or by reason of this Warrant.


9.3 AMENDMENTS AND WAIVERS. This Warrant may not be modified or amended except
by an instrument or instruments in writing signed by the Company and the
Warrantholder. Either the Company or the Warrantholder may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Warrant on the part of such other party hereto to be performed or complied with.
The waiver by any such party of a breach of any term or provision of this
Warrant shall not be construed as a waiver of any subsequent breach.


9.4 SECTION AND OTHER HEADINGS. The section and other headings contained in this
Warrant are for reference purposes only and shall not be deemed to be a part of
this Warrant or to affect the meaning or interpretation of this Warrant.


9.5 FURTHER ASSURANCES. Each of the Company and the Warrantholder shall do and
perform all such further acts and things and execute and deliver all such other
certificates, instruments and documents as the Company or the Warrantholder may,
at any time and from time to time, reasonably request in connection with the
performance of any of the provisions of this Warrant.


9.6 NOTICES. All notices and other communications required or permitted to be
given under this Warrant shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by United States mail, postage
prepaid, to the parties hereto at the following addresses or to such other
address as any party hereto shall hereafter specify by notice to the other party
hereto:

C-6

--------------------------------------------------------------------------------




(a) if to the Company, addressed to:


G8Wave Holdings, Inc.
126 Brookline Ave. Suite 201
Boston, MA 02215


(b) if to the Warrantholder, addressed to the Warrantholder’s address in the
Company’s records.


Except as otherwise provided herein, all such notices and communications shall
be deemed to have been received on the date of delivery thereof, if delivered
personally, or on the third Business Day after the mailing thereof.


9.7 SEVERABILITY. Any term or provision of this Warrant which is invalid or
unenforceable in a jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the terms and provisions of this Warrant or affecting the
validity or enforceability of any of the terms or provisions of this Warrant in
any other jurisdiction.


9.8 GOVERNING LAW. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Delaware, except as they may be
preempted by federal law. In any action brought or arising out of this Warrant,
the Warrantholder and the Company hereby consent to the jurisdiction of any
federal or state court having proper venue within the State of Delaware and also
consent to the service of process by any means authorized by Delaware or federal
law.


9.9 TERMINATION. This Warrant shall expire at 5:00 P.M., Eastern Standard Time,
on the fourth anniversary hereof or, if earlier, as provided in Section 7(c).


9.10 NO RIGHTS OR LIABILITIES AS STOCKHOLDER. Nothing contained in this Warrant
shall be determined as conferring upon the Warrantholder any rights as a
stockholder of the Company until the Warrantholder exercises this Warrant in
whole or in part, or as imposing any liabilities on the Warrantholder to
purchase any securities whether such liabilities are asserted by the Company or
by creditors or stockholders of the Company or otherwise.

C-7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.



 
G8Wave Holdings, Inc.


By: ____________________________________
  Name:
  Title:

C-8

--------------------------------------------------------------------------------




EXHIBIT A



EXERCISE FORM


(To be executed upon exercise of this Warrant)


  The undersigned hereby irrevocably elects to exercise the right, represented
by this Warrant, to purchase Warrant Shares and herewith tenders payment for
_______ of the Warrant Shares to the order of G8Wave Holdings Inc. in the amount
of $_________ in accordance with the terms of this Warrant.
 
The undersigned requests that a certificate (or certificates) for such Warrant
Shares be registered in the name of the undersigned and that such certificate
(or certificates) be delivered to the undersigned's address below.


In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the Warrant Shares are being acquired for investment solely for the account
of the undersigned and not as a nominee for any other party, and that the
undersigned will not offer, sell or otherwise dispose of any such Warrant Shares
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.


Dated: ________________________
 


Signature_______________________________
 


______________________________
(Print Name)




______________________________
(Street Address)




______________________________
(City) (State) (Zip Code)


If said number of shares shall not be all the shares purchasable under the
within Warrant, a new Warrant is to be issued in the name of said undersigned
for the balance remaining of the shares purchasable thereunder.


C-9

--------------------------------------------------------------------------------

